

MOVE, INC.
[INCENTIVE] [NONSTATUTORY] STOCK OPTION AWARD CERTIFICATE
Non-transferable
 
GRANT TO
 
[_________________________]
(“Optionee”)
 
the right to purchase from Move, Inc. (the “Company”)
 
     [__________] shares of its common stock, $0.001 par value, at the price of
$[            ] per share (the “Option”)
 
pursuant to and subject to the provisions of the Move, Inc. 2011 Incentive Plan
(the “Plan”), which provisions are incorporated by reference into this Award
Certificate (“Certificate”), and of this Certificate. By accepting the Option,
Optionee shall be deemed to have agreed to the provisions of this Certificate
and the Plan. Capitalized terms used in this Certificate and not otherwise
defined herein shall have the meanings assigned to such terms in the Plan.
 
[                    Vesting schedule/terms                    ].
 
[FOR ISOs ONLY: The Option is intended to qualify for incentive stock option
treatment pursuant to, and to the extent permitted by, U.S. tax law and other
applicable laws and regulations. To the extent that any portion of the Option
fails to so qualify, such non-qualifying portion of the Option shall be a
non-statutory (or non-qualifying) stock option.]
 
Exercise of Option. Unless otherwise provided in the Plan, the Optionee will
have [____________] [days] after the date of termination of Optionee’s
Continuous Service to exercise the Option, but only to the extent the Option was
exercisable on the date of such termination and in no event after expiration of
the term of the Option. The Option shall be exercised by (i) written notice
directed to the Secretary of the Company or his or her designee and (ii) payment
to the Company in full for the Shares subject to such exercise (unless the
exercise is a broker-assisted cashless exercise, as described below). If the
person exercising an Option is not Optionee, such person shall also deliver with
the notice of exercise appropriate proof of his or her right to exercise the
Option. Payment for such Shares shall be (a) in cash, (b) by delivery (actual or
by attestation) of Shares previously acquired by the Optionee, (c) by
withholding of Shares from the Option, or (d) any combination thereof, for the
number of Shares specified in such written notice. The value of Shares
surrendered or withheld for this purpose shall be the Fair Market Value as of
the last trading day immediately prior to the exercise date. To the extent
permitted under Regulation T of the Federal Reserve Board, and subject to
applicable securities laws and any limitations as may be applied from time to
time by the Committee (which need not be uniform), the Option may be exercised
through a broker in a so-called “cashless exercise” whereby the broker sells the
Option Shares on behalf of Optionee and delivers cash sales proceeds to the
Company in payment of the exercise price.
 
[FOR ISOs ONLY: Notification of Disposition. Optionee agrees to notify the
Company in writing within 30 days of any disposition of Shares acquired by
Optionee pursuant to the exercise of the Option, if such disposition occurs
within two years of the Grant Date, or one year of the date of exercise, of the
Option. The Company has the authority and the right to deduct or withhold, or
require Optionee to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes required by law to be withheld with respect to
any “disqualifying disposition” of Shares.]
 
IN WITNESS WHEREOF, Move, Inc., acting by and through its duly authorized
officers, has caused this Award Certificate to be duly executed.
 
MOVE, INC.
 

By:                                                        , its Authorized
Officer             Grant Date: [_________________]  


--------------------------------------------------------------------------------